DETAILED ACTION
	This Office Action is responsive to the 06/15/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 03/15/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Rejection. Support for the Amendment is found at P18 (active material) and P75 (pore size) of the PGPUB.
Response to Arguments
Claims 1, 2, 8 were provisionally rejected on the ground of nonstatutory double patenting over copending application 16/573605. The pertinent claims in the copending application have been cancelled, thus the rejection is withdrawn. See Remarks, page 13.
Claims 4-6, 8, and 11 were rejected under 35 U.S.C 112(b), as being indefinite. Applicant has argued that the term “about” is not indefinite in view of the definition provided in the specification. Applicant’s arguments have been fully considered and are persuasive, thus the rejection has been withdrawn. See Remarks, page 7. 

Claims 1, 2, 7, 10 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US 20180254531 A1). Applicant has argued that Xiao fails to teach the amended claim language, particularly that Xiao fails to teach a lithium metal active material. See Remarks, page 11. Applicant’s arguments have been fully considered and are persuasive in view of the Amendment, thus the rejection is withdrawn. 
Upon further consideration, a new ground of rejection is made in view of the Amendment.
Claim Interpretation
	The term “about” is interpreted as a variation of less than or equal to 5%, as supported by the specification at P50 and asserted by Applicant’s Remarks at page 7. 

Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the mesoporous film coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a mesoporous film wherein the term “coating” refers to the placement of the mesoporous film. In claim 21, the term “coating” is part of the element “the mesoporous film coating” and does not refer to the placement of the mesoporous film, thus the claimed “mesoporous film coating” lacks antecedent basis. For compact prosecution the limitation is interpreted as if it recites “the mesoporous film”.
Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 7-8, 10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20100167124 A1) in view of Xiao (US 20180254531 A1).
Regarding claim 1, Seo teaches an electrode (abstract) comprising:
a negative electrode active material comprising lithium metal or sodium metal (P76, lithium metal); and
a mesoporous film coating at least a portion of the negative electrode active material (P24, porous coating layer), the mesoporous film comprising a plurality of pores, wherein the plurality of pores has an average pore size of greater than 0.5 nm to less than or equal to about 10 nm (P60 teaches the pore size ranges from 0.002-10 microns or 2 nm to 10 microns). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Seo does not teach that the mesoporous film comprises M2SiO3, MAlO2, M2O-Al2O3-SiO2, or combinations thereof, where M is lithium (Li), sodium (Na), or a combination thereof. 
In the same field of endeavor, Xiao also teaches a secondary battery with a mesoporous film coating at least a portion of the negative electrode active material (Fig. 4, P57, P65, coating layer 336 which includes porous zeolites), wherein the mesoporous film comprises M2SiO3, MAlO2, M2O-Al2O3-SiO2, or combinations thereof, where M is lithium (Li), sodium (Na), or a combination thereof. Xiao teaches that the coating layer 336 (“mesoporous film”) is a lithium ion transport path (P57) that includes lithiated zeolite particles (P43) composed of LiAlO2 (P65). Xiao further teaches that the lithiated zeolite particles mitigate degradation of battery components and improve life and cycle performance (P34). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the porous coating layer of Seo by adding the LiAlO2 zeolite of Xiao with the expectation that such a modification would mitigate degradation and improve life and cycle performance. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 2, modified Seo teaches LiAlO2 (Xiao P65).
Regarding claim 4, Seo teaches the pore size ranges from 0.002-10 microns (P60), which overlaps with the claimed range of 0.55 nm to 10 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Regarding claim 5, Seo teaches the porosity can range from 10 to 95% and is preferably 50-90%, which overlaps with the claimed range of about 15% to about 50% (P40). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Regarding claim 7, Seo teaches that the mesoporous film is disposed on the electrode active material as a continuous film that coats at least a portion of the electrode active material (Fig. 1, P27, coating layer serving as separator).
Regarding claim 8, Seo teaches the thickness is more preferably 1-30 microns (P59).
Regarding claim 10, Seo teaches the electrode is disposed in a battery that cycles lithium (Li) or sodium (Na) ions (abstract, Li+)
Regarding claim 21, Seo teaches the thickness is more preferably 1-30 microns (P59). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).

Claims 6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20100167124 A1) in view of Xiao (US 20180254531 A1) as applied to at least claim 1 above, and further in view of Labarge (US 20020122986 A1). 
Regarding claim 6, modified Seo does not teach the surface area of the porous coating layer. 
In the same field of endeavor, Labarge discloses an analogous art of a lithium battery (title) with a separator that is capable of storing lithium ions (P12). Labarge teaches that separator comprises zeolites (P12). Labarge further teaches that the zeolite has a surface area of 900m2/g (P12). Labarge teaches that the high surface area increases the amount of electrolyte that can be stored (P12)
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a surface area of 900m2/g (greater than or equal to 20 m2/g and less than or equal to 1500 m2/g) for the porous coating layer of modified Seo, with the predictable result that such a surface area would increase the amount of electrolyte stored. 

Regarding claim 11, Seo teaches an electrode (abstract) comprising:
An anode active material comprising lithium metal or sodium metal (P76, lithium metal); and
a mesoporous film comprising a plurality of pores having an average pore size of greater than or equal to about 0.5 nm to less than or equal to about 10 nm (P60, 0.002-10 microns), a porosity of greater than or equal to about 15% to less than or equal to about 50% (P40, 50-90%), wherein the plurality of pores in the mesoporous film are configured to retain liquid electrolyte adjacent to a surface of the anode active material (P70 describes the coating layer is swelled by a liquid electrolyte). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Seo does not teach a surface area or M2SiO3, MAlO2, M2O-Al2O3-SiO2, or combinations thereof, where M is lithium (Li), sodium (Na), or a combination thereof. 
In the same field of endeavor, Labarge discloses an analogous art of a lithium battery (title) with a separator that is capable of storing lithium ions (P12). Labarge teaches that separator comprises zeolites (P12). Labarge further teaches that the zeolite has a surface area of 900m2/g (P12). Labarge teaches that the high surface area increases the amount of electrolyte that can be stored (P12)
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a surface area of 900m2/g (greater than or equal to 20 m2/g and less than or equal to 1500 m2/g) for the porous coating layer of Seo, with the predictable result that such a surface area would increase the amount of electrolyte stored. 
In the same field of endeavor, Xiao also teaches a secondary battery with a mesoporous film coating at least a portion of the negative electrode active material (Fig. 4, P57, P65, coating layer 336 which includes porous zeolites), wherein the mesoporous film comprises M2SiO3, MAlO2, M2O-Al2O3-SiO2, or combinations thereof, where M is lithium (Li), sodium (Na), or a combination thereof. Xiao teaches that the coating layer 336 (“mesoporous film”) is a lithium ion transport path (P57) that includes lithiated zeolite particles (P43) composed of LiAlO2 (P65). Xiao further teaches that the lithiated zeolite particles mitigate degradation of battery components and improve life and cycle performance (P34). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the porous coating layer of Seo by adding the LiAlO2 zeolite of Xiao with the expectation that such a modification would mitigate degradation and improve life and cycle performance. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 13, modified Seo teaches lithium metal (P76) and LiAlO2 (Xiao, P65).
Regarding claim 14, Seo teaches the electrode is an anode positioned within an electrochemical cell (P75).
Regarding claim 15, modified Seo teaches a battery that conducts lithium (Li) ions or sodium (Na) ions, the battery comprising: the electrode according to Claim 11 as an anode; a cathode; and a liquid or solid electrolyte disposed between the anode and the cathode (Seo P75).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729